DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed October 6, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al. (US 2006/0239619 A1) in view of Barwicz et al. (US 9,720,188 B2).
Regarding claims 1 and 3; Luther et al. discloses a fiber optic connector assembly (see Figure 1) comprising:
a spring push (spring push 80); and 
a housing (housing 100) having a slot (the slot is located at the end of the housing 100 facing the spring push 80) for slidably receiving and slidably retaining the spring push (spring push 80);
a fiber optic ferrule (ferrule 30) disposed in at least a portion of the housing.
Luther et al. does not disclose:
a bracket securable to a printed circuit board, the bracket  having flexible latch arms defining an opening there-between; 
the spring push operably connected to at least a portion of the bracket and disposed within a portion of the opening.
Barwicz et al. discloses a bracket (clip 110; see Figure 9) securable to board (502), for connecting the fiber optic connector to a printed circuit board, the bracket (110) having flexible latch arms (116A, 116B) defining an opening there-between; and a 
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a bracket securable to a printed circuit board, the bracket having flexible latch arms defining an opening there-between, wherein the spring push, which forms the trailing shoulder of the fiber optic connector of Luther, is operably connected to at least a portion of the bracket and disposed within a portion of the opening to retain the fiber optic connector in a connected arrangement with the printed circuit board, since all of the elements were known in the prior art, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. (US 2014/0044395 A1).
Regarding claims 1-3; Waldron et al. discloses a fiber optic connector assembly (plug interconnect assembly 11; see Figures 1-6) comprising: 
a bracket (plug housing 20 is a bracket) securable to a printed circuit board (daughter card 15 is a printed circuit board), the bracket (20) having latch arms defining an opening there-between (see annotated Figure 4 below); 
a spring push (plunger 60, which pushed on springs 70 and  84; see Figures 3-6) operably connected to at least a portion of the bracket (20) and disposed within a portion of the opening (see Figures 1-3); and 
a housing (ferrule carrier 40 forms a housing) having a slot (guide slot 54) for slidably receiving and slidably retaining the spring push (guide arms 62 of spring push plunger 60 are slidably retained in the guide slots 54 of the housing 40, wherein locking surface 32 retains the housing 40 thereby retaining the spring push member 60 attached thereto; see Figures 3 and 4, and paragraph 35);
wherein the spring push (60) is moveable in at least two orthogonal directions within bracket (20; element 60 is movable within a vertical direction within the bracket during insertion and a lateral direction within the bracket for spring compression within the bracket); and
further comprising a fiber optic ferrule (ferrule 81) disposed in at least a portion of the housing (40).  


    PNG
    media_image1.png
    565
    685
    media_image1.png
    Greyscale

Waldron et al. does not specifically state that the latch arms are flexible, but does teach that the assembly (11), which includes the latch arms (see Figures 1-3, and Figure 4, which is annotated above) may be formed of resin (see paragraph 65), which is a flexible material.  Before the effective filing date of the present, one of ordinary skill in the art would have found it obvious to form the assembly and latch arms form resin, as suggested by Waldron et al., thereby providing flexible latch arms for the purpose of forming a resilient assembly that will flex to avoid bending or breaking during insertion of the housing (40) and spring push member (60) assembly, since Waldron et al. teaches that resin may be used and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	
Regarding claim 13; The fiber optic connector assembly according to claim 1, wherein the flexible latch arms (latch arms; see Figure 4, annotated above) include a slot (the opening between the latch arms defines a slot) to receive and retain the spring push (60; spring push is received in the slot and retained therein as illustrated in Figures 1-4).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, which is the most relevant art known, does not disclose or render obvious:
The fiber optic connector assembly defined by claim 7, comprising: 
a bracket secured to a printed circuit board; 
a spring push operatively connected to the bracket; and 
a housing having an opening therein to receive at least a portion of the spring push, the spring push movably retained within the housing, the spring push movable only in directions orthogonal to a mating direction of the fiber optic connector assembly within the bracket;  
The fiber optic connector assembly defined by claim 14, wherein once the spring push is connected to the bracket, the spring push is movable in two orthogonal directions, each orthogonal directions being further orthogonal to a mating direction in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 13;
The fiber optic connector assembly defined by claim 15, wherein the orthogonal directions are non-mating directions in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 2; or
The fiber optic connector assembly defined by claim 16, comprising: 
a bracket securable to a printed circuit board, the bracket having latch arms defining an opening there-between; 
a spring push disposed within a portion of the opening, wherein each of the latch arms has a slot to receive a portion of the spring push; and 
a housing having a slot for slidably receiving and retaining the spring push. 
Claims 8-12 depend from claim 7, and claims 17-20 depend from claim 16.
Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to require “flexible latch arms” and argues that the latch arms in Waldron et al. are not flexible because they do not cover the opening and do not need to be flexible.
The examiner disagrees.  Waldron et al. teaches that the assembly (11), which includes the latch arms (see Figures 1-4, which Figure 4 is annotated above) may be formed of resin (see paragraph 65), which is a flexible material.  Additionally, one of ordinary skill in the art would have found it obvious to choose a flexible material, such as resin, for the purpose of providing a resilient device that is flexible to avoid damage thereto during insertion of the connector assembly.
Applicant states that claim 1 requires the housing has a slot for slidably retaining the spring push.  Applicant argues that in Waldron et al., the spring pus can simple fall off the housing.  
The examiner disagrees.  The housing has a slot for slidably retaining the spring push as discussed in the rejection above (see Figures 1 and 4 and the rejection of claim 1 above).  When the connector assembly including the housing and the spring push is located within the bracket, the slots slidably retain the spring push and it cannot just fall off.
The prior art teaches and/or suggests the limitations of the dependent claims 2, 3, and 13 as applied above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874